328 S.W.2d 294 (1959)
L. C. SMITH, Petitioner,
v.
STATE of Texas, Respondent.
No. A-7437.
Supreme Court of Texas.
October 14, 1959.
Rehearing Denied November 11, 1959.
Head & Lyle, Gerald D. James, Corpus Christi, for petitioner.
Will Wilson, Atty. Gen., C. K. Richards and Tom I McFarling, Asst. Atty. Gen., for respondent.
PER CURIAM.
The Court of Civil Appeals has sustained the authority of the Attorney General to maintain suits in the District Courts of this State to enjoin those who habitually loan money at usurious interest rates. See State v. Walker-Texas Investment Co., Tex.Civ.App., 325 S.W.2d 209. L. C. Smith has filed an application for writ of error in this Court.
Chapter 144 of the Acts of the 48th Legislature (Acts 1943, p. 227, Article 4646b, Vernon's Ann.Tex.Stats.) provides that the State of Texas may secure an injunction against those engaged in the business of habitually loaning money at usurious rates of interest. The statute created a new cause of action in favor of the State *295 and expressly authorized the Attorney General, as well as any District or County Attorney, to institute and prosecute the statutory suit thus created.
Under the holding of this Court in Maud v. Terrell, 109 Tex. 97, 200 S.W. 375, it is clear that when the Legislature creates a new or additional cause of action in favor of the State it may also constitutionally authorize the Attorney General to prosecute such cause of action in both the trial and appellate courts of the State.
The application for writ of error is refused, no reversible error.